Johnson, Judge:
This is an appeal for reappraisement of a gang-saw machine and parts entered at the port of Portland, Oreg., on June 1, 1955.
*506When this case was called for trial, counsel for the respective parties stated:
Me. Glad: I offer to stipulate, your Honor, that the merchandise involved herein consists of one Linck Gangsaw, Model K 45, and parts, exported from Germany during March of 1955, and that during the period in question the export value of such or similar merchandise, as defined by Section 402 of the Tariff Act of 1930, was $5,315, less consular fee of $2.50, packed.
I further offer to stipulate that during the period in question the foreign value of such or similar merchandise, as defined by Section 402, was no higher.
Mes. Ziff: Upon the advice of the Appraiser concerned, we so stipulate.
In view of this stipulation, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the Linck Gangsaw, Model K 45, and parts involved herein, and that such value is $5,315, less consular fee of $2.50, packed.
Judgment will he rendered accordingly.